NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 29, 2013
                                    Decided March 29, 2013

                                             Before

                                 WILLIAM J. BAUER, Circuit Judge

                                  RICHARD A. POSNER, Circuit Judge               

                                 ANN CLAIRE WILLIAMS, Circuit Judge

No. 12‐2358

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Eastern District of Wisconsin. 

       v.                                           No. 11‐cr‐19

ARTHUR J. WOODSON,                                  Rudolph T. Randa,
    Defendant‐Appellant.                            Judge.

                                           O R D E R

        Arthur Woodson pleaded guilty to distributing a controlled substance, see 21 U.S.C.
§ 841(a)(1), (b)(1)(C), after he sold 3.5 grams of crack cocaine to a government informant.
The district court determined that Woodson was a career offender, see U.S.S.G. § 4B1.1,
calculated a guidelines imprisonment range of 151 to 188 months, and sentenced him to 160
months’ imprisonment. Woodson filed a notice of appeal, but his appointed attorney asserts
that the appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738,
744 (1967). Woodson opposes counsel’s motion. See CIR. R. 51(b). We confine our review to
No. 12‐2358                                                                                Page 2

the potential issues identified in counsel’s facially adequate brief and Woodson’s response.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel advises us that Woodson does not wish to challenge his guilty plea, so
counsel’s brief properly omits any discussion about the plea colloquy or the voluntariness of
the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox,
287 F.3d 667, 670–71 (7th Cir. 2002).

        Counsel and Woodson propose challenging the career‐offender designation by
arguing that Woodson’s prior conviction of battery is not a “prior felony conviction” for
purposes of § 4B1.1(a)(3) because Wisconsin labels that battery offense a misdemeanor.
See WIS. STAT. § 940.19(1). But, as counsel points out, the sentencing guidelines define a
prior felony conviction as “an offense punishable by death or imprisonment for a term
exceeding one year, regardless of whether such offense is specifically designated as a felony.”
U.S.S.G. § 4B1.2, cmt. n.1 (emphasis added). And although the Wisconsin offense of battery
is usually punishable by a term of imprisonment of nine months or less, see WIS. STAT.
§ 939.51(3)(a), his potential term of imprisonment increased to more than one year because
of a battery conviction in 2000 that carried an enhanced sentence under Wisconsin’s
habitual criminality statute. See WIS. STAT. § 939.62; United States v. Bissonette, 281 F.3d 645,
646–47 (7th Cir. 2002). 

        Counsel and Woodson also propose arguing that the district court erred by
determining that the prior conviction of battery constitutes a crime of violence because,
according to Woodson, he did not injure the victim when he attempted to choke her. But
whether a prior conviction was for a crime of violence “is a legal inquiry into the nature of
the crime of conviction, not a factual inquiry into the underlying conduct of the defendant.”
United States v. Billups, 536 F.3d 574, 576–77 (7th Cir. 2008); see United States v. Sandoval, 696
F.3d 1011, 1014 (10th Cir. 2012); United States v. Davis, 676 F.3d 3, 7 (1st Cir. 2012); United
States v. Ruvalcaba, 627 F.3d 218, 221 (6th Cir. 2010); United States v. Brown, 417 F.3d 1077,
1079–80 (9th Cir. 2005). And here the Wisconsin statute requires that the defendant cause
bodily harm to another with the intent to cause bodily harm, WIS. STAT. § 940.19(1)—a
requirement that meets the guidelines’ crime‐of‐violence definition as an offense that “has
as an element the use, attempted use, or threatened use of physical force against another.”
U.S.S.G. § 4B1.2(a)(1); see United States v. Peters, 462 F.3d 716, 720 (7th Cir. 2006). Counsel
also considers an argument that the district court erred by relying on the facts described in
the criminal complaint to determine that the battery was a crime of violence, see Shepard v.
United States, 544 U.S. 13, 26 (2005), but properly concludes that the court instead made that
determination based on the plain language of the Wisconsin battery statute. See WIS. STAT.
§ 940.19(1); Peters, 462 F.3d at 719.
No. 12‐2358                                                                              Page 3

        Finally counsel concludes that any challenge to the reasonableness of Woodson’s
sentence would be frivolous. Woodson’s within‐range sentence is presumed reasonable,
see Rita v. United States, 551 U.S. 338, 341 (2007); United States v. Aslan, 644 F.3d 526, 531–32
(7th Cir. 2011), and we agree with counsel that the record presents no basis to set that
presumption aside. The district court thoroughly considered the appropriate sentencing
factors, acknowledging that “as a value transaction this wasn’t a significant drug deal” and
that most of Woodson’s prior convictions occurred ten years before, but emphasizing his
long history of “a total disrespect for the law,” his continued drug use, and the need to deter
criminal conduct. See 18 U.S.C. § 3553(a)(1), (a)(2)(A), (a)(2)(B).  

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.